In re Malloy, Edward L,; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial; Parish of Jefferson, 24th Judicial District Court, Div. “F”, No. 421,448; to the Court of Appeal, Fifth Circuit, No. 94-CW-0069.
Granted. Judgment of the Court of Apr peal is set aside, and the judgment of the trial court denying summary judgment is reinstated. See Hanks v. Shell Oil Co., 635 So.2d 1118 (La.1994); Moore v. Crystal Oil Co., 632 So.2d 758 (La.1994). Case is remanded to the district court for further proceedings.
CALOGERO, C.J., and LEMMON and HALL, JJ., would grant and docket.
DENNIS, J., not on panel.